Citation Nr: 1437189	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for sleep apnea, claimed as due to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 50 percent for PTSD.

4.  Entitlement to increased ratings for benign positional vertigo, currently assigned "staged" ratings of 0 percent prior to August 14, 2009 and 10 percent from that date.

5.  Entitlement to increased ratings for bilateral plantar fasciitis, currently assigned "staged" ratings of 10 percent prior to March 1, 2009 and 0 percent from that date (to include the propriety of the reduction in the rating to 0 perfect, effective March 1, 2009 by rating decision during the pendency of the appeal).

6.  Entitlement to a compensable rating for bilateral hearing loss.

7.  Entitlement to a rating in excess of 10 percent for left ankle sprain.

8.  Entitlement to increased ratings for unilateral pars interarticularis defect at L5 (low back disability), currently assigned staged ratings of 10 percent prior to October 9, 2013 and 20 percent from that date.

9.  Entitlement to a rating in excess of 10 percent for left trapezius strain.

10.  Entitlement to a compensable rating for right trapezius strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1982 to July 1986 and from February 1988 to June 2005.  These matters are before the Board of Veterans' Appeals (Board) from September 2008, December 2008, and February 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  A March 2013 rating decision assigned a temporary total evaluation of 100 percent from October 19, 2011 through February 1, 2012 for the Veteran's low back disability for convalescence following surgery.  Therefore, that period of time is not for consideration herein.  A December 2013 rating decision assigned a staged 20 percent rating, effective October 9, 2013, for his low back disability.

The Board notes that a February 2010 rating decision awarded the Veteran service connection for PTSD and assigned a 50 percent rating, effective January 14, 2008.  He subsequently filed a notice of disagreement with the rating assigned and a statement of the case was issued in December 2013.  In July 2014, the Veteran's representative submitted a VA Form 646 in part, on the matter of an increased rating for PTSD.  The Board has interpreted this statement as a timely substantive appeal, and will proceed to consider this matter herein.

The issues of service connection for a right ankle disability and sleep apnea, and increased ratings for PTSD and bilateral plantar fasciitis (to include the propriety of the reduction) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's hearing acuity shown to have met the schedular criteria for a 10 percent rating.

2.  At no time during the appeal period is the Veteran's left ankle disability shown to have been manifested by more than moderate limitation of ankle motion.

3.  Prior to October 9, 2013, the Veteran's low back disability was not shown to have been manifested by limitation of forward flexion to 60 degrees or less, combined range of motion limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; incapacitating episodes of intervertebral disc syndrome or separately ratable neurological manifestations are not shown.

4.  From October 9, 2013, the low back disability is not shown to have been manifested by limitation of forward flexion to 30 degrees or less; ankylosis of the thoracolumbar spine, incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks, or separately ratable neurological manifestations other than bilateral lower extremity radiculopathy are not shown.

5.  In July 2009, prior to the promulgation of a Board decision in the matters of increased ratings for left and right trapezius strain, the Veteran requested that his appeal in these matters be withdrawn.


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A.   §§ 1155, 5107 (West 2002); 38 C.F.R. §§  3.102, 4.85, 4.86, Diagnostic Code (Code) 6100 (2013).

2.  A rating in excess of 10 percent for the left ankle disability is not warranted. 38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, (Code) 5271 (2013). 

3.  Ratings for the low back disability in excess of 10 percent prior to October 9, 2013 and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a; Code 5239 (2013).

4.  The criteria for withdrawal of an appeal are met as to the claims seeking increased ratings for left and right trapezius strain; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
 
 In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A March 2008 letter explained the evidence necessary to substantiate the hearing loss, left ankle, and low back claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of how effective dates of awards are assigned.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for multiple VA examinations.  A review of the examination reports found that they contain sufficient findings and discussion of the cumulative features of the hearing loss, left ankle disability, and low back disability to provide probative medical evidence that is adequate for rating purposes.  The Board is satisfied that all available evidence pertinent to the matters decided below has been received, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R.            § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Given the Veteran's expression of intent to withdraw his appeal in the matters of increased ratings for left and right trapezius strain, further discussion of the impact of the VCAA on these claims is not necessary.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity resulting from the disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings may be assigned for distinct periods where the severity of the disability varied, if warranted by factual data.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In determining the degree of limitation of motion, the provisions of 38 C.F.R.       §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Bilateral Hearing Loss

The Veteran contends that his hearing loss is more severe than is currently reflected by his 0 percent rating.

An August 2006 audiological assessment noted puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
45
70
LEFT
10
10
15
65
65

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

On September 2007 audiological assessment, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
40
70
LEFT
5
5
15
65
65

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

On May 2008 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
35
60
LEFT
0
5
10
60
60

Speech audiometry revealed speech recognition ability of 100 percent in both ears. 

January 2009 private audiometry indicated moderate to severe high frequency sensorineural loss bilaterally.

On August 2009 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
40
65
LEFT
10
10
15
65
60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear. 

On July 2010 audiological assessment, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
45
70
LEFT
10
10
15
65
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear.

On September 2013 VA audiological assessment, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
45
75
LEFT
10
10
20
60
85

Speech audiometry revealed speech recognition ability of 92 percent in both ears.

On November 2013 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
40
70
LEFT
5
5
10
65
70

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.

As noted above, the Veteran is presently rated 0 percent for bilateral hearing loss under Code 6100.

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the pure tone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.
 
Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Considering the evidence above, the Board finds that the Veteran is not entitled to a compensable rating for bilateral hearing loss.  No audiometry of record shows a compensable level of hearing loss.  Further, the examinations noted no functional impairment that results from the hearing loss that is not presently being compensated by the 0 percent rating.  In this regard, on November 2013 VA examination, the Veteran reported that his hearing impairment impacts his concentration, in that with his hearing aids, he has "to be looking at you."  Such impairment is encompassed by the criteria for the 0 percent rating.    

Regarding the Veteran's assertion that his hearing impairment is greater than that reflected by the 0 percent rating assigned, the Board acknowledges that he is competent to testify as to symptoms he experiences, including difficulty hearing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, he is not competent to establish the level of his hearing disability by his own opinion.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.  

The evidentiary record does not show any manifestations of, or functional impairment due to, bilateral hearing loss not encompassed by the scheduler criteria.  The Board finds that the scheduler criteria clearly encompasses the symptoms and impairment shown, to include difficulty hearing and concentrating, and are not inadequate, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, the Board finds that the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record because the Veteran has indicated that he is employed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

Left Ankle Sprain

The Veteran's contends that his left ankle disability is more severe than what is reflected by his current 10 percent rating.

In February 2007, the Veteran reported left ankle pain rated 5 out of 10.  A February 2007 MRI showed mild degenerative changes at the ankle and edema of the marrow spongiosa of the dome of the talus.  There was also minimal ankle joint effusion.  The Achilles tendon was intact.

On June 2008 VA joints examination, the Veteran reported constant pain at a level 6 with intermittent stiffness, and pain at a level 9 during flare-ups (due to prolonged walking and standing).  There was no evidence of episodes of dislocation or recurrent subluxation.  Range of motion studies showed dorsiflexion to 15 degrees, plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 20 degrees, all with more pain at the extremes.  There was evidence of tenderness on palpation and on motion of the left ankle joint.  There was no evidence of edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The Veteran's gait included a mild left limp, but his station was stable.  There was no evidence of ankylosis or inflammatory arthritis.    There was also no additional limitation of motion following repetitive use testing.

A March 2009 record noted that the Veteran had left ankle pain rated 7 out of 10.

On August 2009 VA joints examination, the Veteran reported left ankle pain with prolonged standing (more than 30 minutes).  He also reported wearing an ankle brace due to instability.  There were no signs of inflammation or periods of flare-ups of joint disease.  The examiner noted that the Veteran was able to engage in his usual occupational and daily activities, and that he had no incapacitating exacerbations per year.  Range of motion studies showed dorsiflexion to 20 degrees; plantar flexion to 45 degrees; inversion to 25 degrees; and eversion to 15 degrees.  There was objective evidence of pain with extremes of inversion and eversion; however, there was no additional limitation in range of motion after repetitive-use testing. There was no evidence of heat, redness, swelling or tenderness of the left ankle and the examiner noted that stability appeared to be intact.  His gait was noted to be normal and there was no evidence of ankylosis.  The diagnosis was left ankle sprain with mild degenerative joint disease.

In May 2010, the Veteran reported ankle pain when he walks.  An examination showed no asymmetries, no evidence of warmness, and no clinically apparent effusions.  There was also no tenderness on the joint line.  The record noted that the Veteran did not cooperate for the entire examination and declined to walk on his tip toes and heels, and also declined to perform the Quick test.  A June 2010 record noted "mild left ankle with mild swelling, good ROM [range of motion]."  An August 2010 podiatry note indicated that the Veteran had left ankle pain.  There was no evidence of swelling and light touch was intact.  The assessment was pain in the left ankle joint on inversion and plantar flexion.  A MRI showed an irregular defect at the anterior superior talus, which was noted to possibly reflect osteochondral defect.

In August 2010, the Veteran reported bilateral ankle pain.  An August 2010 MRI of the left ankle showed tedinopathy of the Achilles tendon.

On October 2013 VA ankle conditions examination, the diagnoses were Achilles tendonitis and osteoarthritis since 2010.  The Veteran reported that over the past 12 years, his ankle pain has increased, especially in the cold weather.  He reported pain usually at 5 out of 10 and at 8 out of 10 at its worst.  Range of motion studies showed left ankle plantar flexion to 25 degrees with no objective evidence of painful motion and plantar dorsiflexion to 10 degrees with objective evidence of painful motion at 10 degrees.  Repetitive-use testing showed post-test plantar flexion to 30 degrees and post-test dorsiflexion to 10 degrees.  There was no evidence of any additional limitation of range of motion following repetitive-use testing.  Functional loss was noted as less movement than normal and pain on movement.  There was no localized tenderness or pain on palpation.  Muscle strength was full and there was no evidence of laxity or ankylosis.  He was noted to wear a brace constantly.  The examiner noted that the Veteran has had shin splints and Achilles tendonitis.  Further, the examiner noted that another pertinent physical finding was that the Veteran is obese.  Diagnostic imaging showed evidence of arthritis in the left ankle.  The examiner noted that pain, weakness, fatigue, and/or incoordination do not significantly limit the functional ability of the left ankle.  

The Veteran's left ankle disability is rated 10 percent under Code 5271, which provides for a 10 percent rating for limitation of ankle motion, when moderate, and for a 20 percent rating when marked.  38 C.F.R. § 4.71a, Code 5271. 

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

The words, "moderate," and "marked," as used here are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."   38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A close review of the record found no distinct period during the evaluation period when the Veteran's left ankle disability picture more nearly approximated marked limitation of motion.  In this regard, on June 2008 VA examination, plantar flexion was to 45 degrees and dorsiflexion was to 15 degrees and on August 2009 VA examination, plantar flexion was to 45 degrees and dorsiflexion was to 20 degrees.  Significantly, a June 2010 treatment record noted that the Veteran had "good" range of motion in his left ankle.  The Board acknowledges that on October 2013 VA examination, the examiner noted plantar flexion to 25 degrees and dorsiflexion to 10 degrees.  However, as 25 degrees constitutes more than 50 percent of the normal range of plantar flexion and as 10 degrees constitutes 50 percent of the normal range of dorsiflexion, the Board finds that such findings constitute no more than moderate limitation of ankle motion, warranting a 10 percent schedular rating.  The Board finds it significant that the October 2013 examiner found no additional limitation of motion following repetitive-use testing and noted that there was no evidence of localized tenderness, pain on palpation, laxity, or ankylosis.  Further, the record also does not reflect functional limitations consistent with marked limitation of ankle motion; the Veteran's gait has been normal, and although on June 2008 VA examination, it was noted to include a mild left limp, the examiner noted that his station was stable; and his muscle strength was full.

While additional functional loss due to pain, fatigue, weakness, and incoordination must be considered, here there is no evidence of additional functional loss so as to bring the level of impairment to (or approximating) marked limitation of motion.  Deluca, 8 Vet. App. 202.  In this regard, the October 2013 examiner specifically noted that pain, weakness, fatigue, and/or incoordination do not significantly limit the functional ability of the left ankle.

The Board notes that X-rays have shown there is arthritis in the ankle.  Consequently, the ankle disability may, alternatively, be rated under Codes 5010- 5003 (for arthritis with limited painful motion).  However, as the maximum rating under Code 5003 for involvement of a single joint is 10 percent, rating under those criteria would be of no benefit to the Veteran.  

The Board has also considered other codes pertaining to the ankle.  The June 2008, August 2009, and October 2013 VA examiners all noted that the Veteran did not have ankylosis of the ankle.  Thus, a rating under Code 5270 is not warranted.  There is also no evidence of malunion or astragalectomy so as to warrant higher ratings under Codes 5272, 5273, and 5274, respectively.  See 38 C.F.R. §  4.71a.    

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or even allegation, suggesting that the schedular criteria are inadequate to rate the Veteran's left ankle disability or that the disability picture presented is exceptional.  The symptoms and associated restrictions of function shown are fully encompassed by the schedular criteria.  Consequently, referral for extraschedular consideration is not warranted.  See        38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 111.

Finally, as the Veteran is employed, the matter of a TDIU rating is not raised by the record.  See Rice, 22 Vet. App. at 447.

In short, the disability picture presented is not one consistent with the degree of severity warranting the next higher, 20 percent, schedular rating for the left ankle disability (and does not approximate such level of severity).  Accordingly, the preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

Low Back

The Veteran's service-connected low back disability has been assigned staged ratings of 10 percent prior to October 9, 2013 and 20 percent from that date under Code 5239 for spondylolisthesis or segmental instability, which provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in a higher rating.

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a. 

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

Under the Formula for Rating Based on Incapacitating Episodes, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks during the past 12 month period.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, n.1.   

February 2007 and 2008 treatment records noted chronic low back pain.

On June 2008 VA examination, the Veteran reported constant, dull low back pain at 5 (out of 10). He reported that the pain can flare to a level 8 due to activity and can last 1-2 days.  He noted that a flare up is precipitated by prolonged walking, standing, and sitting in one position, and is alleviated with rest, change in position, and pain medication.  The examiner noted that the Veteran has low back pain on the left side that goes to the right side during a flare-up.  He walks unaided, but uses a back brace when doing manual labor.  The examiner noted that the Veteran was not unsteady and that his back disability had no effect on his occupation.  Range of motion studies showed forward flexion to 80 degrees; extension to 15 degrees; left and right lateral flexion to 20 degrees; and left and right lateral rotation to 30 degrees.  All were with more pain at the extreme.  The examiner noted no change in pain or range of motion upon repeated and resisted testing of the spine.  There was tenderness on palpation of the low back.  There was no evidence of muscle spasm or guarding.  A sensory examination was normal.  Muscle strength was full and there was no evidence of atrophy.  Deep tendon reflexes were 2+/4 bilaterally and no pathological reflexes were noted.  As for Lasegue's sign, the examiner noted that the Veteran could lift his left leg half as high as the right.  The diagnosis was moderate lumbar spine unilateral pars interarticularis defect.

An October 2008 MRI showed moderate disk degeneration and desiccation with posterior bulging of the disk margin at the lumbosacral junction.  There was little or no disk degeneration or desiccation at any other lumbar level, and there was no evidence of spondylolysis or listhesis.  There was also no herniated nucleus pulposus, central spinal stenosis, foraminal stenosis, or any other cause of neural compression or compromise at any lumbar level.  Further, there was no evidence of scoliosis or sacroilitis.  A November 2008 private treatment record noted an assessment of degenerative disk disease, facet arthrosis, facet pain radiation pattern, and facet temporal pattern as well.  November 2008 to August 2009 private treatment records noted the Veteran received steroid injections to treat his low back complaints.

On August 2009 VA spine examination, the Veteran reported occasional back pain radiating down the right leg, which bothers him on a daily basis.  He reported no acute flare-ups of his back pain that have been incapacitating in the past 12 months.  The examiner noted no evidence of associated neurological complications.  Range of motion studies showed forward flexion to 80 degrees with mild discomfort; extension to 20 degrees with mild discomfort; lateral flexion to 30 degrees with mild discomfort; and lateral rotation to 25 degrees with mild discomfort.  There was objective evidence of pain and painful motion, without acute spasm, weakness, tenderness or atrophy of his lower extremities.  His reflexes were intact.  The examiner noted that there was no additional limitation in range of motion following repetitive use testing.  The diagnosis was lumbosacral strain.

In August 2009, the Veteran's wife submitted a statement indicating that the Veteran's back treatment has increased from physical therapy to electronic pulses and steroid injections.  She noted that none of these treatments has provided him with lasting results and that he continues to experience pain that limits him from standing for long periods of time or lifting heavy objects.  

A September 2009 record noted chronic back pain.  In May 2010, the Veteran reported burning back pain at 8 out of 10 in severity.  An examination showed forward flexion to 60 degrees with mild reversal of the lumbar lordosis; extension to 20 degrees; lateral bent to 20 degrees bilaterally; and rotation to 15 degrees bilaterally.  It was noted that there was give away motions during the upper and lower extremities testing and "there was embellishment of most motions tested."  In this regard, it was noted that on spontaneous observation, the Veteran was able to get on and off the examination table without any evidence of antalgic gait or motions.  A sensory examination was grossly intact.

May 2010 X-rays of the lumbar spine showed stable pars interarticularis defect at the L5 level with moderate disc height loss at the L5-S1 level and mild degenerative facet hypertrophy at the lower lumbar spine.  A June 2010 record noted low back pain.  

An August 2010 private treatment record notes a history of progressive low back pain.  A MRI showed bilateral spondylolysis at L5, with degenerative disc disease, spondylosis and bilateral foraminal significant neural compressive disease at the S1 root level.

On October 2013 VA back examination, the examiner noted diagnoses of osteoarthritis since 2006 and herniated discs since 2010.  The Veteran reported having surgery in October 2011 and stated that he hasn't been the same since.  He reported not being able to run, to pick up his grandson, or to lift heavy objects.  He indicated that his back stiffens when sitting or supine.  He did however report that his right leg sciatic symptoms have been relieved.  The Veteran also reported flare-ups, with pain at 9 out of 10.  

Range of motion studies showed flexion to 90 degrees with no objective evidence of painful motion; extension to 20 degrees with no objective evidence of painful motion; right lateral flexion to 15 degrees with no objective evidence of painful motion; left lateral flexion to 25 degrees with no objective evidence of painful motion; right lateral rotation to 15 degrees with no objective evidence of painful motion; and left lateral rotation to 20 degrees with no objective evidence of painful motion.  The examiner noted that the Veteran was able to sit in a chair at 90 degrees of flexion without discomfort, but that during range of motion testing, he demonstrated forward flexion to only 20 degrees.  The examiner further noted that after repetitive motion testing, the Veteran demonstrated 15 degrees of forward flexion, but was able to sit on the examination table without back support and without discomfort, again demonstrating 90 degrees of forward flexion.  On repetitive-use testing, forward flexion was to 90 degrees or greater; extension was to 15 degrees; right lateral flexion was to 15 degrees; left lateral flexion was to 20 degrees; right lateral rotation was to 10 degrees; and left lateral rotation was to 15 degrees.  

The examiner noted that functional loss was less movement than normal.  There was no evidence of localized tenderness or pain to palpation; however, there was evidence of guarding or muscle spasms severe enough to result in an abnormal spinal contour.  Muscle strength was full and there was no evidence of muscle atrophy.  Reflexes in the knees were hypoactive and were absent in the ankles.  A sensory examination was normal and straight leg raising testing was negative.  

Regarding radiculopathy, the examiner noted no intermittent pain in the right lower extremity, mild pain in the left lower extremity and moderate paresthesias in both lower extremities, affecting the sciatic nerve.  There was no evidence of neurologic abnormalities.  The examiner did note evidence of intervertebral disc syndrome, with incapacitating episodes occurring less than one week.  It was further noted that the Veteran wears a back brace constantly.  Diagnostic testing showed arthritis.  The examiner noted that the Veteran's low back disability impacts his ability to work, in that he requires frequent breaks/changes of position to stretch his back, decreasing work efficiency, and indicated that pain, weakness, fatigue, and/or incoordination do significantly limit functional ability during flares or when the back is used repeatedly over a period of time.

Prior to October 9, 2013

A 10 percent rating has been assigned by the RO prior to October 9, 2013.  Consequently, the focus is on those schedular criteria that would provide for a rating in excess of 10 percent.

Prior to October 9, 2013, the Veteran's low back disability was not shown to be manifested by limitation of forward flexion to 60 degrees or less, a combined range of motion limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  On June 2008 and August 2009 VA examinations, forward flexion was to 80 degrees.  The Board acknowledges that a May 2010 treatment record recorded forward flexion as being 60 degrees with mild reversal of the lumbar lordosis; however, the treating provider noted that "there was embellishment of most motions tested."  Specifically, the provider indicated that on spontaneous observation, the Veteran was able to get on and off the examination table without any evidence of antalgic gait or motion.  The Board thus concludes that the notation of 60 degrees of forward flexion is inconsistent with the Veteran's overall disability picture during this time and that his low back disability more nearly approximates the criteria for a 10 percent rating.  Further, there is no evidence that the spine was ankylosed.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca,  8 Vet. App. at 205.  In this regard, there was no evidence of muscle spasm, weakness, or guarding.  The Board acknowledges that there was evidence of pain at the extremes of range of motion testing.  However, the Board notes that while limitation of motion due to pain is a factor for consideration, pain without associated functional impairment does not constitute additional limitation of motion under DeLuca.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, there is no evidence to suggest that the Veteran's functional loss is equivalent to flexion limited to 60 degrees or less or a combined range of motion limited to 120 degrees or less.  Significantly, on June 2008 and August 2009 examinations, there was no additional limitation of motion with repetitive use testing. 

Additionally, as there is no evidence of incapacitating episodes, rating on that basis is not for consideration.

The evidence also does not show that there were any separately ratable neurologic abnormalities.  Notably, on June 2008 examination, a sensory examination was normal and on August 2009 examination, the examiner specifically indicated that there was no evidence of associated neurological complications.

As the criteria for the 10 percent rating currently assigned encompasses the greatest degree of low back disability shown prior to October 9, 2013, the Board finds that a rating in excess of 10 percent is not warranted prior to that date.

From October 9, 2013

A 20 percent rating has been assigned from October 9, 2013, and the focus is on the schedular criteria that would provide for a rating in excess of 20 percent.

At no time since October 9, 2013 is the Veteran's low back disability shown to have been manifested by limitation of forward flexion to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.  Range of motion studies on October 2013 VA examination found forward flexion to 90 degrees with no objective evidence of painful motion, which is within the criteria contemplated by a 10 percent rating.  There was no evidence of ankylosis.  As for incapacitating episodes, the examiner noted such episodes occurred less than one week, which does not approximate the criteria for a rating in excess of 20 percent.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca,  8 Vet. App. at 205.  Notably, the Veteran was shown to have guarding or muscle spasms severe enough to result in an abnormal spinal contour, which is squarely within the criteria for a 20 percent rating.  Further, the pain and limitation of motion found are also contemplated by the schedular criteria for a 20 percent rating.  In this regard, the Board notes that the October 2013 examiner reported that on range of motion testing, the Veteran demonstrated forward flexion to 20 degrees, but yet was able to sit in a chair at 90 degrees of flexion without discomfort.  The examiner also noted that after repetitive-use testing, the Veteran only demonstrated 15 degrees of forward flexion, but was able to sit on the examination table without back support and without discomfort, demonstrating 90 degrees of forward flexion.  These conflicting findings suggest that the Veteran may have been exaggerating the actual severity of his low back disability and the Board finds that range of motion findings noted by the examiner (i.e., forward flexion to 90 degrees) to be more probative than the limitation demonstrated by the Veteran in his efforts to seek a higher rating.  Additionally, even considering and acknowledging the functional loss reported by the Veteran (i.e., not being able to run, to pick up his grandson, or to lift heavy objects), the Board finds that the low back disability picture still does not approximate the criteria for a 40 percent rating. 

The evidence also does not show that during this period there were any further [The Board notes that a December 2013 rating decision awarded the Veteran service connection for radiculopathy of the bilateral lower extremities as due to his low back disability, each rated 10 percent, effective October 9, 2013.  He has not disagreed with these ratings and the evidence does not show or suggest a disability picture approximating more than mild incomplete paralysis.  Notably, on October 2013 examination, the Veteran indicated that his right leg sciatic symptoms have been relieved.] separately ratable neurologic abnormalities.  See October 2013 VA examination report.  Accordingly, a rating in excess of 20 percent is not warranted for this period.

The Board has considered whether referral of the low back disability for consideration of an extraschedular rating is indicated.  See 38 C.F.R. §  3.321(b)(1).  The evidence does not show that the Veteran has (or even alleges) any impairment of function beyond that already compensated.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun, 22 Vet. App. at 111.

Additionally, the Board finds that the matter of entitlement to a TDIU rating is not raised by the record because the Veteran has indicated that he is employed.  See Rice, 22 Vet. App. at 447.  

Withdrawal

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a July 2009 statement, the Veteran withdrew his appeal in the matters of increased ratings for left and right trapezius strain.  As the Veteran has requested withdrawal of his appeal in these matters, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal in these matters.



ORDER

A compensable rating for bilateral hearing loss is denied.
A rating in excess of 10 percent for left ankle disability is denied.

Ratings for a low back disability in excess of 10 percent prior to October 9, 2013 and/or in excess of 20 percent from that date are denied.

The Veteran's appeal seeking increased ratings for left and right trapezius strain is dismissed.


REMAND

The Veteran alleges that he has a right ankle disability due to service.  A review of the record reflects that he is diagnosed with Achilles tendonitis and arthritis.  Service personnel records show that he was awarded a Combat Action Badge (and is entitled to consideration of his claim under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b)).  Thus, an examination to secure an opinion as to whether a right ankle disability is related to his service is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also alleges that he has sleep apnea due to his service-connected PTSD.  The Board notes that on October 2013 VA examination, the examiner opined that obstructive sleep apnea is less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  However, the examiner did not offer an opinion as to whether his sleep apnea was aggravated by his service-connected PTSD.  Governing law/caselaw provide that in adjudicating a secondary service connection claim VA must address the aggravation aspect of such claim.  Accordingly, a remand to secure a supplemental medical opinion that addresses this matter is necessary.

The Veteran contends that his PTSD is worse than what is reflected by his current 50 percent rating.  He was last examined by VA to assess this disability in October 2009.  Additionally, VA treatment records dated in December 2013 show that the Veteran continues to receive treatment for this disability.  Accordingly, a contemporaneous examination and updated treatment records are warranted.

The Veteran also contends that his vertigo is worse than what is reflected by his current 0 and 10 percent ratings.  On October 2013 VA examination, the Veteran reported that cranial imaging had been done within the past year; however, the examiner indicated that such records were not available to him.  As the Veteran has suggested that there may be outstanding treatment records which are pertinent to this claim, such records must be obtained.  The Board also notes that the Veteran was hospitalized for severe vertigo in August 2013.  Records of this hospitalization do not appear to be associated with the record.  As such records may bear directly on the current severity of his disability, attempts to obtain them are necessary.  Further, on the October 2013 examination report, it is unclear if the Veteran's vertigo causes dizziness, and if so, to what extent, and whether it causes occasional staggering.  Accordingly, a remand to obtain outstanding treatment records and a new examination is necessary  

Regarding the ratings (to include the propriety of the reduction) for the Veteran's bilateral plantar fasciitis, the Board notes that a September 2008 rating decision proposed to reduce the Veteran's rating from 10 to 0 percent.  A December 2008 rating decision implemented this proposal and decreased the Veteran's rating to 0 percent, effective March 1, 2009.  Correspondence from the Veteran received in January 2009 expresses disagreement with this reduction and is reasonably interpreted as a (timely) notice of disagreement with the December 2008 rating decision.  The RO has not issued a statement of the case (SOC) in the matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.


Accordingly, the case is REMANDED for the following:

1.  Secure for the record copies of any and all outstanding and updated clinical records of any VA or private treatment the Veteran has received for his right ankle, sleep apnea, PTSD, vertigo, and bilateral plantar fasciitis disabilities, to specifically include any cranial imaging records and records from an August 2013 hospitalization for vertigo.

2.  Then, arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his right ankle disability.  His record must be reviewed by the examiner in conjunction with the examination.  Based on an examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

(a)  Identify (by medical diagnosis) each right ankle disability entity found.

(b)  As to each right ankle disability entity (to include Achilles tendonitis and arthritis) diagnosed, please opine whether such is at least as likely as not (a 50% or greater probability) related to his service.

Request that the examiner provide an opinion on whether it is at least as likely as not (i.e., 50 percent or greater probability) that any identified right ankle disorder is (a) caused by or (b) aggravated by any of the Veteran's service-connected disabilities. If such aggravation is found, the examiner should address the following medical issues: (i) the baseline manifestations of the Veteran's right ankle disability found prior to aggravation; and (ii) the increased manifestations that are proximately due to any service-connected disorder.

The examiner should provide a detailed rationale for all opinions offered.

3.  The Veteran's claims files should be returned to the October 2013 examiner for review and a supplementary medical opinion regarding the nature and etiology of his sleep apnea.  Specifically, the examiner should provide an opinion that indicates whether it is at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea was aggravated by (increased in severity due to) his service-connected PTSD.  If aggravation is found, the examiner should specify, to the extent possible, the degree of sleep apnea that is due to such aggravation (i.e., identify the baseline level of severity of the sleep apnea before the aggravation occurred, and the level of severity of the sleep apnea after aggravation was completed).

The examiner should provide a detailed rationale for all opinions offered.

4.  Then arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the current severity of his service-connected PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  The findings must include discussion of the functional impairment, if any, caused by the Veteran's PTSD.

5.  Also arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his service-connected vertigo.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner must specifically indicate whether the Veteran's vertigo causes dizziness, and if so, how much, and whether it causes occasional staggering.

6.  Review the determination regarding the ratings assigned for the Veteran's bilateral plantar fasciitis, and issue an appropriate SOC in the matter of entitlement to increased ratings/propriety of the reduction for this disability.  He should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, this matter should be returned to the Board for further appellate review.

7.  Then review the record and readjudicate the remaining claims on appeal.  If any remains denied, issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


